Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview summary:
Applicant provided a draft claim as follow:
1. (Currently amended) An uplink power control method, comprising:
receiving, by a terminal device, first indication information from a network side, wherein the first indication information indicates whether the terminal device performs a downlink path loss estimation;
if the first indication information indicates that the terminal device performs the downlink path loss estimation:
determining, by the terminal device, a target downlink signal for performing the downlink path loss estimation;
performing, by the terminal device, the downlink path loss estimation based on the target downlink signal to obtain a downlink path loss estimate; and
determining, by the terminal device, transmitting power of an uplink signal according to the downlink path loss estimate; 
if the first indication information indicates that the terminal device does not perform the downlink path loss estimation:
determining, by the terminal device, to use previously determined transmitting power as the transmitting power of the uplink signal;

Applicant provided an argument with regard to the references of record: Ouchi, Nishio and Zhang. Examiner indicated that a need to review the Zhang reference in its entirety is needed along an update search.
Further, Examiner noted that dependent claim 9 should be reconsidered in light to the amendment of its base claim.
Examiner had assisted the Applicant in clarifying the issue with regard to claim 9 and sent an e-mail specifying the following:
Claim 9 recites:
The method according to claim 1, wherein the performing, by the terminal device, the downlink path loss estimation based on the target downlink signal comprises: determining, by the terminal device, a receiving beam for receiving the target downlink signal, according to a transmitting beam used for transmitting a Sounding Reference Signal (SRS) on an SRS resource indicated by last received SRS Resource Indication (SRI) information, and performing the downlink path loss estimation based on the target downlink signal that is received.



An uplink power control method, comprising: determining, by a terminal device, a target downlink signal for performing a downlink path loss estimation; performing, by the terminal device, the downlink path loss estimation based on the target downlink signal to obtain a downlink path loss estimate; determining, by the terminal device, transmitting power of an uplink signal according to the downlink path loss estimate; and transmitting, by the terminal device, the uplink signal according to the transmitting power. 

The term “target downlink signal” is understood from the specification as disclosed on paragraphs [0057]-[0061] to correspond to a best candidate downlink signal based on measurement of a number of candidate downlink signals. See also claim 5. 

[0057] The terminal device may measure M candidate downlink signals, and select N candidate downlink signals therefrom as target downlink signals according to a measurement result. 

[0059] The M candidate downlink signals may be multiple downlink signals pre-configured by the network side for performing the downlink path loss estimation, for example, multiple CSI-RS resources. 
[0060] Alternatively, the M candidate downlink signals may be multiple downlink signals that are pre-agreed with the network side, for example, SSs in multiple SS blocks transmitted at locations of agreed resources. 
[0061] The terminal device can measure receiving quality of the M candidate downlink signals respectively, and select the N candidate downlink signals with best receiving quality therefrom as the target downlink signals.


 Interpreting claim 9, as indicated above, it follows that the current “target downlink signal” is no longer a “target downlink signal” in the sense of the missing required measurement as understood from paragraphs [0057]-[0061], since it relies on “previously” used beam and /or  previous SRS resource.


Paragraph [0084] states:
 
[0084] The SRI is used to indicate a target SRS resource among a plurality of SRS resources previously used by the terminal device for transmitting an SRS.

The above paragraph provides that there is no need for any other SRS resources for determining the best candidate downlink signal (the target downlink signal) using measurements (see paragraphs [0057]-[0061]) i.e. the target downlink signal being specified without any measurements. This again does not provide for determining the “target downlink signal” as claimed. Stated differently, the Target SRS resource for the target downlink signal is the same as the previous target resource and the downlink signal corresponding this resource is the Target downlink signal without any corresponding measurement? Stated differently, the target downlink signal, and the target beam are the same as the previously used target downlink signal and the previous target beam. This is confusing, probably Applicants’ made a typo error, since the term Target as used in the claim deviates from the plain meaning of the term target used in claim 9 (which depends from claim 1).



[0085] For example, the terminal device may determine, according to the SRI in the last received DCI scheduling uplink data, an SRS resource indicated by the SRI and the beamforming weight used for transmitting the SRS on the SRS resource, and use the weight as a receiving beamforming weight for receiving the target downlink signal, and thus measure the receiving power of the received target downlink signal to calculate the downlink path loss estimate.


 Here reference is made to “last received DCI” which provides that the current uplink transmission is not based on current DCI and SRS resources for measuring the best candidate downlink (Target downlink signal), therefore the “target downlink signal” is not a the real target downlink signal, because it is not based on the measurement of several candidate downlink signals and selected as the best received downlink signal  as understood from paragraphs [0057]-[0061].

Furthermore, the use of  the beamforming weight used for transmitting the SRS on the SRS resource, and the use of the weight as a receiving beamforming weight for receiving the target downlink signal provide for the use of the previous target signal. That is to say that the previous target downlink signal is the same as the current downlink signal.
   
Nevertheless, the draft Amendment to  claim 1, Appears to obviate the issues with claim 112 1st and second. This only to help reconsider the content of claim 9 if the need arises.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                         2/16/2021